 


110 HR 4054 IH: Prevention Through Affordable Access Act
U.S. House of Representatives
2007-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4054 
IN THE HOUSE OF REPRESENTATIVES 
 
November 1, 2007 
Mr. Crowley (for himself, Mr. Ramstad, Mr. Ryan of Ohio, Mr. Kirk, Mr. Schiff, Ms. McCollum of Minnesota, Mr. McDermott, Mrs. Lowey, Mr. Waxman, Ms. Slaughter, Ms. Clarke, Mrs. McCarthy of New York, Mrs. Boyda of Kansas, Mr. Meeks of New York, Mrs. Maloney of New York, Mrs. Tauscher, Mr. George Miller of California, Mr. Moore of Kansas, Mr. Nadler, Ms. Castor, Mr. Allen, Mr. Carnahan, Ms. Corrine Brown of Florida, Ms. Schakowsky, Mr. Michaud, Mr. Filner, Mr. Berman, Mr. Clay, Mr. Patrick J. Murphy of Pennsylvania, Mr. Blumenauer, Mrs. Davis of California, Mr. Lantos, Mr. Sires, Ms. Norton, Ms. Berkley, Mr. McNulty, Mr. Al Green of Texas, Mr. Van Hollen, Ms. DeGette, Mr. Moran of Virginia, Mr. Mitchell, Ms. DeLauro, Ms. Sutton, Mr. Grijalva, Ms. Hirono, Ms. Hooley, Ms. Matsui, Mr. Honda, Mr. Hinchey, Mr. Boucher, Mr. Farr, Mr. Cleaver, Ms. Loretta Sanchez of California, Mr. Courtney, Mr. McGovern, Mr. Pascrell, Mr. Israel, Ms. Baldwin, Mr. Ackerman, Ms. Linda T. Sánchez of California, Mrs. Napolitano, Ms. Moore of Wisconsin, Mr. Dent, Mr. Olver, Ms. Lee, Ms. Wasserman Schultz, Mrs. Capps, Mr. Wynn, Mr. Inslee, Mr. Payne, Ms. Giffords, Mr. Smith of Washington, Mr. Wu, Mr. Braley of Iowa, Mr. Kennedy, Mr. Towns, Mr. Loebsack, Ms. Solis, Ms. Schwartz, Ms. Roybal-Allard, Mr. Shays, Mr. Cohen, Mr. Ellison, Mr. Frank of Massachusetts, Mr. Serrano, Mr. Hall of New York, Mr. Bishop of New York, Mr. DeFazio, Mr. Walz of Minnesota, Mr. Jefferson, Ms. Zoe Lofgren of California, Mr. Wexler, Mr. Jackson of Illinois, Mr. Kind, Mr. Yarmuth, Mr. Rothman, Mr. Miller of North Carolina, Mr. Hastings of Florida, Mr. Welch of Vermont, Mr. Kagen, Mr. Klein of Florida, Mr. Fattah, Mr. Gene Green of Texas, and Mr. Stark) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend title XIX of the Social Security Act to restore and protect access to Medicaid discount drug prices for university-based and safety-net clinics. 
 
 
1.Short TitleThis Act may be cited as the Prevention Through Affordable Access Act.
2.Restoring and Protecting Access to Discount Drug Prices for University-Based and Safety-Net Clinics 
(a)Restoring nominal pricingSection 1927(c)(1)(D)(i) of the Social Security Act (42 U.S.C. 1396r–8(c)(1)(D)(i)) is amended— 
(1)by redesignating subclause (IV) as subclause (VI); and 
(2)by inserting after subclause (III) the following new subclauses: 
 
(IV)An entity that is operated by a health center of an institution of higher education, the primary purpose of which is to provide health services to students of that institution. 
(V)An entity that is a public or private nonprofit entity that provides a service or services described under section 1001(a) of the Public Health Service Act. . 
(b)Effective dateThe amendments made by this section shall be effective as of the date of the enactment of this Act. 
 
